IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00053-CV
 
SignAd, LTD,
                                                                                    Appellant
 v.
 
James Bray,
                                                                                    Appellee
 
 

From the 12th District Court
Madison County, Texas
Trial Court No. 08-11626-012-10
 

MEMORANDUM  Opinion





 
            This is an appeal from the granting of
a motion for summary judgment.  We abated this appeal in order for the trial
court to state its intent as to whether or not the judgment entered was final
for purposes of appeal.  See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 206 (Tex. 2001).  The trial court has entered an agreed order stating that
the order previously entered by the trial court is not a final judgment for
purposes of appeal.  Accordingly, this Court does not have jurisdiction over
this appeal.  See Tex. R. App. P.
42.3(a).  Therefore, this appeal is dismissed for want of jurisdiction.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Dismissed
Opinion
delivered and filed April 14, 2010
[CV06]